09/21/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0363




                             No. DA 22-0363


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JOSHEPH EDWARD KNOWLES,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 21, 2022, to prepare,

file, and serve the Appellant's opening brief.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                 September 21 2022